                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MARLIN ARD,                                         Case No. 3:20-cv-2143-JR

               Plaintiff,                           ORDER

       v.

OREGON STATE BAR, COURTNEY
DIPPEL, MERRY ANN MOORE, and
ROB CORRIGAN,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued Findings and Recommendations in

this case on May 18, 2021. ECF 25. Judge Russo recommended that this Court grant Defendants

Merry Ann Moore and Rob Corrigan’s Motion to Dismiss for failure to state a claim (ECF 3)

with prejudice and Motion to Strike under Oregon’s Anti-SLAPP statute (ECF 4), and also grant

in part Defendants Oregon State Bar and Courtney Dippel’s Motion to Dismiss for lack of

subject-matter jurisdiction and failure to state a claim (ECF16)1 without prejudice.


       1
          Based on the Ninth Circuit’s decision in Crowe v. Or. State Bar, et al., 989 F.3d 714
(9th Cir. 2021), OSB and Dippel withdrew their argument of sovereign immunity under the
Eleventh Amendment. ECF 20.



PAGE 1 – ORDER
       Under the Federal Magistrates Act (Act), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

For those portions of a magistrate judge’s findings and recommendations to which neither party

has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff filed timely objections. ECF 27; ECF 28. Plaintiff did not object to any of the

legal conclusions in Judge Russo’s Findings and Recommendation. Instead, Plaintiff focused on

reiterating the facts that he believes mitigate his liability and show Defendants’ wrongdoing. But

these facts are legally irrelevant to the bases for Judge Russo’s Findings and Recommendation.

Further, Plaintiff provided additional factual detail that underscores the propriety of granting the

motion to dismiss—Plaintiff confirmed that his Oregon State Bar disciplinary appeal is

continuing at the Oregon Supreme Court, a detail that was unknown to the Judge Russo when




PAGE 2 – ORDER
she issued her recommendation that the Court decline to dismiss on the basis of Younger

abstention. Defendants have responded to Plaintiff’s objections. ECF 29.

       The Court ADOPTS Judge Russo’s Findings and Recommendation (ECF 25) and

GRANTS Defendants Moore and Corrigan’s Motion to Dismiss (ECF 3) with prejudice,

GRANTS Defendants Moore and Corrigan’s Motion to Strike (ECF 4), and GRANTS IN PART

Defendants OSB and Dippel’s Motion to Dismiss (ECF 16) without prejudice for failure to state

a claim.

       Plaintiff’s claims against Defendants Moore and Corrigan are dismissed with prejudice,

and Plaintiff’s claims against Defendants OSB and Dippel are dismissed without prejudice. Any

motion for attorney fees associated with Moore and Corrigan’s anti-SLAPP motion shall be filed

within 14 days from the date of this Order. See Or. Rev. Stat. § 31.152(3) (“A defendant who

prevails on a special motion to strike made under ORS 31.150 shall be awarded reasonable

attorney fees and costs.”). Any Motion to Amend the Complaint must conform with the Findings

and Recommendation and with Rules 8(a) and 9(b) of the Federal Rules of Civil Procedure and

be filed within 30 days from the date of this Order.

       IT IS SO ORDERED.

       DATED this 21st day of June, 2021.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 3 – ORDER
